Citation Nr: 0018148	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable disability rating for plantar 
warts of the feet.



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969.

This appeal arises from a May 1996 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted entitlement to service 
connection for second degree burns of the left forearm and 
hand and for plantar warts, feet, and assigned each a 
noncompensable disability rating, effective April 9, 1996.  
While the veteran expressed disagreement as to both issues 
and a Statement of the Case was issued, in his December 1996 
Substantive Appeal the veteran stated that he agreed with the 
RO's evaluation of his burns.  The Board construes this as a 
withdrawal his appeal with regard to his burn claim and as 
such it is no longer in controversy and under appellate 
consideration by the Board.  38 C.F.R. §§ 20.202, 20.204(b) 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral foot disability is manifest by 
lesions of each foot that are painful to palpation and 
require trimming and debridement.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for plantar 
warts of the right foot have been met.  38 C.F.R. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 7819 (1999).

2.  The criteria for a 10 percent evaluation for plantar 
warts of the left foot have been met.  38 C.F.R. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (BVA or Board) 
finds that the veteran's claim is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded, 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  

After examining the record, the Board also is satisfied that 
all relevant facts have been properly developed; thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  The Board notes that attached to the veteran's 
claim was a statement that he had been treated by Alvaro 
Hernandez, M.D. between 1970 and 1990 for foot calluses, 
including removal of a callous on the veteran's right foot.  
However, according to the veteran, Dr. Hernandez retired and 
sold his practice to William T. Hodges, M.D., whom he 
contacted for his medical file in March 1996.  The veteran 
reported that his medical file had been destroyed.  The 
veteran also contacted Dr. Hernandez at home in March 1996 
for a written statement, only to be told that Dr. Hernandez 
was very ill and did not remember.  The RO made no attempt to 
secure records for treatment by Dr. Hernandez as the 
veteran's attempts to obtain them had proved fruitless. 

Service medical records reveal that the veteran was treated 
for bilateral foot pain,  strain and plantar calluses in 1967 
and 1968.  He was issued foot supports in 1968.  The veteran 
had chronic bilateral foot pain, with heavy formation under 
the mid-metatarsal heads on both feet.
  
VA outpatient treatment records and x-rays show treatment for 
foot pain between March and June 1996 with painful plantar 
lesions noted on both feet below the third metatarsal with 
the plantar warts on the right foot worse than the left.  X-
rays showed a painful plantarflexed, hyperkeratotic lesion at 
third metatarsal of right foot and elongated second and third 
metatarsals of right foot.  The impression was elongated 
plantarflexed of the third metatarsal.  June 1996 progress 
notes indicate neuroma pain in the second interspace of the 
veteran's left foot, in addition to pain on the plantar 
aspect of his right foot.  Surgical options were discussed 
for both the neuroma pain on the left foot and for the pain 
on the plantar aspect of the right foot below the third 
metatarsal.  

A May 1996 rating decision granted service connection for 
plantar warts, feet, under Diagnostic Codes 7819 and 5284.  
These Diagnostic Codes pertain to benign new growth of the 
skin and to foot injuries, respectively.  

In VA outpatient treatment records for July 1996, the veteran 
was complaining of pain in both feet.  A thickened area was 
observed on the fore foot corresponding to the third toe 
bilaterally with a diagnosis of callosities in sole of both 
feet corresponding to third toe.

In connection with this claim the VA afforded the veteran 
general medical and podiatry examinations in September 1996.  
During the examinations, the veteran reported that his "main 
problem really is the feet" and complained of painful 
calluses on both feet.  The general medical examiner observed 
that the veteran was walking well. The podiatry examiner 
noted hyperestheis radiating to the second and third digits 
of the left foot and a well-circumscribed hyperkeratotic 
lesion under the third metatarsal, with pain on palpation of 
the third metatarsal on both feet and the second interspace 
on the left foot.  The examiner observed plantarflexed 
radiating from the third metatarsal on both feet, with the 
right worse than the left.  The assessment was bilateral 
plantarflexed third metatarsal on both feet and neuroma of 
the second interspace on the left foot.  November 1996 
outpatient progress notes show that the veteran complained of 
pain under metatarsal heads.  

In a Statement of the Case and a rating decision dated in 
December 1996, the RO evaluated the veteran's disability 
under Diagnostic Code 7812 for verruga peruanna, and 
continued a noncompensable rating. 

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But, as here, 
an appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning 
an initial rating, the rule from Francisco v. Brown that the 
present level of disability is of primary importance, is not 
applicable.  Fenderson, 12 Vet. App. at 126 (concerning the 
application of "staged" ratings in certain cases in which a 
claim for a higher evaluation stems from an initial grant for 
service connection for the disability at issue).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  The evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3. 

Plantar warts and callosities are not assigned a specific 
Diagnostic Code in the Rating Schedule.  When a disability 
not specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20. 

In its original May 1996 rating decision, the RO assigned a 
noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7819, for benign new skin growths and Diagnostic Code 
5284, for foot injury.  In the December 1996 rating decision, 
the RO rated the veteran's bilateral plantar wart disability 
under Diagnostic Code 7812.  With respect to the applicable 
law, skin disorders are rated in accordance with 38 C.F.R. 
§ 4.118, Diagnostic Code 7819, which provides that new skin 
growths are rated under the criteria for "scars, 
disfigurement, etc." and indicates that, unless otherwise 
provided, Diagnostic Codes 7807 through 7819 are to be rated 
under the criteria for eczema set out under Diagnostic Code 
7806, depending upon location, extent, repugnant 
characteristics, or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7819.  

Under Diagnostic Code 7806, a noncompensable evaluation is 
warranted for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area; a 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; and a 30 percent evaluation is 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

The Board finds that the most appropriate Diagnostic Code for 
the veteran's plantar warts and calluses is Diagnostic Code 
7819 for new skin growths that are benign and then evaluated 
as scars.  In this regard, the Board notes that the veteran's 
warts and calluses do not resemble a disability involving 
eczema and that, therefore, a rating based on eczema is 
inappropriate.  Symptoms of eczema are exfoliation, 
exudation, itching, crusting, and other manifestations.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.

Scars are addressed in 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805.  Diagnostic Code 7804 appears to be the most 
appropriate code for rating the veteran's service-connected 
disability.  It authorizes a 10 percent disability rating for 
scars that are superficial and tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  The veteran's warts/calluses are, in essence, benign 
new growths of skin.  The medical evidence clearly shows that 
they are also painful.  Thus, the Board finds that a 10 
percent evaluation under Diagnostic Code 7804 is warranted 
for each foot.  

However, ratings in excess of 10 percent are not for 
assignment for plantar warts and calluses on either the 
veteran's right or left foot.  Diagnostic Code 7804 does not 
provide for a higher rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  While the veteran may be rated under 
Diagnostic Code 7803 for scars that are poorly nourished and 
with repeated ulcerations, it, too provides for a maximum 10 
percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7803.  
Diagnostic Code 7805 pertains to "other" scars and authorizes 
a disability rating based on "limitation of function of part 
affected."  38 C.F.R. § 4.118, Diagnostic Code 7805.  In this 
regard, the Board has considered Diagnostic Code 5284, which 
pertains to "other" foot injuries and authorizes a 10 percent 
rating for "moderate" foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  A 20 percent rating is warranted for a 
moderately severe foot injury and a 30 percent rating for a 
severe injury. 

However, even if his plantar warts and calluses were rated 
under that Diagnostic Code 5284, a separate disability 
evaluation in excess of 10 percent for the right and left 
foot would not be warranted.  The current degree of 
disability is no more than moderate.  It involves chronically 
recurring plantar warts and calluses that, over time, become 
painful and require debridement and trimming.  Functional 
impairment caused by the plantar warts and calluses consists 
of pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
recent medical evidence did not describe limitation of motion 
due to the veteran's plantar warts and calluses or any 
limitation in the veteran gait or ambulating.  In this 
instance, the veteran's disability would be characterized as 
no more than moderate under Diagnostic Code 5284.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Accordingly, the 
veteran is entitled to a 10 percent, but no higher, rating 
for plantar warts and calluses of each foot.

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of service connection so as to warrant "staged" 
ratings due to a significant change in the level of 
disability.  Rather, the symptomatology reported during the 
pendency of this appeal has remained essentially consistent, 
with the degree of severity at all times fully contemplated 
by the assigned evaluation.  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his plantar warts/calluses have resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the regulations governing the payment of monetary 
awards, a 10 percent rating for plantar warts of the right 
foot is granted.

Subject to the regulations governing the payment of monetary 
awards, a 10 percent rating for plantar warts of the left 
foot is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

